DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-5 are objected to because at the outset the dependent claims should begin with - - The method- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term "low temperature" in claim 5 is a relative term which renders the claim indefinite.  The term "low temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (US 6,015,450).
	Applicants’ claimed invention is directed to a method for the reduction of methanol emission from an ammonia plant, wherein  the methanol-containing feed gas is cooled and fed into a methanol absorber, a cooled, methanol-free aqueous stream is used to absorb the methanol in the feed stream, the methanol-lean gas is leaving the methanol absorber in the top and routed to downstream processing, preferably a CO2 removal, and the methanol-rich aqueous stream is leaving the methanol absorber in the bottom and routed to further processing elsewhere in the plant.
 	Joshi teaches a process for reduction of methanol emissions in the CO2 vent from a synthesis gas unit in an ammonia or hydrogen plant are reduced by contacting raw synthesis gas from a low temperature shift converter with recycled stripped condensate to absorb methanol. The synthesis gas is treated in a purification unit to form the CO2 vent of reduced methanol content. The condensate from the contacting step is steam stripped to form a process steam stream suitable for feed to the reformer and a stripped process condensate stream suitable for offsites polishing, a portion of which is recycled for contacting the raw synthesis gas.  See abstract.
	Joshi teaches an absorption-stripping system shown in FIG. 3, the overhead gas stream 122 from the wash section 118 is introduced to the bottom of CO2 absorber 125. Lean absorbent is introduced to the top of the absorber 125 via line 126 and pump 127. The absorbent passing down through the absorber 125 contacts the gas and absorbs CO2 therefrom. An overhead product stream 128 is essentially free of CO2 and methanol which is absorbed in the absorbent medium. A CO2 -rich absorbent is recovered as a bottoms product stream 130 and introduced to the top of a stripper 132 which is conventionally heated via reboiler 131 and steam or hot syngas supplied via line 133, and may also operate at a lower pressure than the absorber 125. A CO2 overhead stream 134 is produced which typically contains any methanol carried over in line 130. A CO2 -lean stream is recovered as a bottoms product from the stripper 132 for recycle via line 126 and pump 127 to the absorber 125.  See col. 4, lines 11-28.
Joshi teaches in another aspect, the process provides a unit for processing raw synthesis gas to produce a synthesis gas stream of reduced water and CO2 content, a CO2 stream of low methanol content, a stripped condensate stream essentially free of hydrocarbons and other impurities, and a process steam stream suitable for feed to a reformer. The unit has a raw gas separator including a methanol wash bed for contacting a raw synthesis gas stream with stripped condensate to form an overhead synthesis gas stream of reduced methanol content and a condensate stream enriched with methanol. A process condensate stripper is provided for contacting the methanol-enriched condensate stream with steam to form a process steam stream overhead and a bottoms stream comprising stripped condensate. A line recirculates a portion of the stripped condensate stream from the process condensate stripper to the raw gas separator. A purification unit treats the overhead synthesis gas stream from the raw gas separator to form a CO2 -lean synthesis gas stream and a CO2 -rich stream of low methanol content.  See col. 2, line 51 through col. 3, line 2.
Joshi teaches removing most of the methanol from the synthesis gas exiting the knock-out drum, thereby reducing emissions from the carbon dioxide overhead product from the purification unit. The bottoms stream from the condensate stripper generally has a methanol level which is quite low. According to Joshi, some of this stripped condensate is recycled to the knock-out drum upstream of the purification unit. Also, the knock-out drum is expanded to incorporate a wash section comprising packing or trays above the main process gas inlet. The recycled stripped condensate is then introduced as a scrubbing medium to the top of the wash section in the knock-out drum. Process gas exiting the wash section will therefore be near equilibrium with water having a very low methanol content, rather than the 500 to 1000 ppmw methanol that was present in the condensed process condensate before recycle of the stripped condensate stream. Methanol emissions to the atmosphere from the CO2 vent will therefore be reduced accordingly. The additional methanol removed ends up in the steam feed to the reformer so that it is not released into the atmosphere. See col. 2, lines 1-23.
The difference between Joshi and the claimed invention is that the instant claims require methanol-free condensate after removing the carbon dioxide.  However, Joshi teaches that in the purification unit treats the overhead synthesis gas stream from the raw gas separator to form a CO2 -lean synthesis gas stream and a CO2 -rich stream of low methanol content. It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to optimize the absorption-stripping system of Joshi in order to obtain methanol-free process condensate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622